VOTING AGREEMENT

This VOTING AGREEMENT, dated as of [●], 2018 (this “Agreement”), by and among
WSFS Financial Corporation (“WSFS”), a Delaware corporation, Beneficial Bancorp,
Inc. (“Beneficial”), a Maryland corporation, and the undersigned stockholder
[and director][and officer] (the “Stockholder”) of Beneficial.

W I T N E S S E T H:

WHEREAS, concurrently with the execution of this Agreement, WSFS and Beneficial
are entering into an Agreement and Plan of Reorganization, dated as of the date
hereof (as amended, supplemented, restated or otherwise modified from time to
time, the “Merger Agreement”), pursuant to which, among other things, Beneficial
will merge with and into WSFS, with WSFS as the surviving corporation (the
“Merger”) and Beneficial Bank, a Pennsylvania-chartered savings bank and wholly
owned subsidiary of Beneficial, will merge with and into Wilmington Savings Fund
Society, FSB ( “WSFS Bank”), a federal savings bank and wholly owned subsidiary
of WSFS, with WSFS Bank as the surviving bank (collectively, the “Mergers”);

WHEREAS, as of the date hereof, the Stockholder is a [director][officer] of
Beneficial and has Beneficial Ownership of (as defined in Rule 13d-3 under the
Exchange Act), in the aggregate, those shares of common stock, $0.01 par value
per share of Beneficial (“Beneficial Common Stock”) specified on Schedule 1
attached hereto, which, by virtue of the Merger, will be converted into the
right to receive shares of WSFS Common Stock (as such term is defined in the
Merger Agreement) and cash, and therefore the Mergers are expected to be of
substantial benefit to the Stockholder;

WHEREAS, as a material inducement to WSFS entering into the Merger Agreement,
WSFS has required that the Stockholder agree, and the Stockholder has agreed, to
enter into this Agreement and abide by the covenants and obligations set forth
herein; and

WHEREAS, other individuals, as a material inducement to WSFS entering into the
Merger Agreement, will enter into and abide by the covenants and obligations set
forth in substantially similar voting agreements.

NOW THEREFORE, in consideration of the foregoing and the mutual representations,
warranties, covenants and agreements herein contained, and intending to be
legally bound hereby, the parties hereto agree as follows:

ARTICLE I
GENERAL

1.1.              Defined Terms. The following capitalized terms, as used in
this Agreement, shall have the meanings set forth below. Capitalized terms used
but not otherwise defined herein shall have the meanings ascribed thereto in the
Merger Agreement.

“Affiliate” of a Person means any other Person directly, or indirectly through
one or more intermediaries, controlling, controlled by or under common control
with such Person.

“Beneficial Ownership” by a Person of any securities means ownership by any
Person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares (i) voting power which
includes the power to vote, or to direct the voting of, such security; and/or
(ii) investment power which includes the power to dispose, or to direct the
disposition, of such security; and shall otherwise be interpreted in accordance
with the term “beneficial ownership” as defined in Rule 13d-3 adopted by the SEC
under the Exchange Act; provided, that for purposes of determining Beneficial
Ownership, a Person shall be deemed to be the Beneficial Owner of any securities
which such Person has, at any time during the term of this Agreement, the right
to acquire pursuant to any agreement, arrangement or understanding or upon the
exercise of conversion rights, exchange rights, warrants or options, or
otherwise (irrespective of whether the right to acquire such securities is
exercisable immediately or only after the passage of time, including the passage
of time in excess of 60 days, the satisfaction of any conditions, the occurrence
of any event or any combination of the foregoing). The terms “Beneficially Own”
and “Beneficially Owned” shall have a correlative meaning.



  1 

 

“control” (including the terms “controlling”, “controlled by” and “under common
control with”), with respect to the relationship between or among two or more
Persons, means the possession, directly or indirectly, of the power to direct or
cause the direction of the affairs or management of a Person, whether through
the ownership of voting securities, as trustee or executor, by Contract or any
other means.

“Constructive Sale” means, with respect to any security, a short sale with
respect to such security, entering into or acquiring an offsetting derivative
Contract with respect to such security, entering into or acquiring a futures or
forward Contract to deliver such security or entering into any other hedging or
other derivative transaction that has the effect of either directly or
indirectly materially changing the economic benefits and risks of ownership of
any security.

“Covered Shares” means, with respect to the Stockholder, the Stockholder’s
Existing Shares, together with any shares of Beneficial Common Stock or other
capital stock of Beneficial and any securities convertible into or exercisable
or exchangeable for shares of Beneficial Common Stock or other capital stock of
Beneficial, in each case that the Stockholder acquires Beneficial Ownership of
on or after the date hereof.

“Encumbrance” means any security interest, pledge, mortgage, lien (statutory or
other), charge, option to purchase, lease or other right to acquire any interest
or any claim, restriction, covenant, title defect, hypothecation, assignment,
deposit arrangement or other encumbrance of any kind or any preference, priority
or other security agreement or preferential arrangement of any kind or nature
whatsoever (including any conditional sale or other title retention agreement),
excluding restrictions under Securities Laws.

“Existing Shares” means, with respect to the Stockholder, all shares of
Beneficial Common Stock Beneficially Owned by the Stockholder as specified on
Schedule 1 hereto.

“Permitted Transfer” means a Transfer (i) as the result of the death of the
Stockholder by the Stockholder to a descendant, heir, executor, administrator,
testamentary trustee, lifetime trustee or legatee of the Stockholder, (ii)
Transfers to Affiliates (including trusts) and family members in connection with
estate and tax planning purposes, and (iii) Transfers to any other stockholder
and director and/or executive officer of Beneficial who has executed a copy of
this Agreement on the date hereof; provided, that in the case of the foregoing
clauses (i) and (ii) prior to the effectiveness of such Transfer, such
transferee executes and delivers to WSFS and Beneficial an agreement that is
identical to this Agreement or such other written agreement, in form and
substance acceptable to WSFS and Beneficial, to assume all of Stockholder’s
obligations hereunder in respect of the Covered Shares subject to such Transfer
and to be bound by the terms of this Agreement, with respect to the Covered
Shares subject to such Transfer, to the same extent as the Stockholder is bound
hereunder and to make each of the representations and warranties hereunder in
respect of the Covered Shares transferred as the Stockholder shall have made
hereunder.

“Transfer” means, with respect to any security, the direct or indirect
assignment, sale, transfer, tender, exchange, pledge, hypothecation, or the
grant, creation or suffrage of an Encumbrance in or upon, or the gift, placement
in trust, or the Constructive Sale or other disposition of such security
(including transfers by testamentary or intestate succession or otherwise by
operation of Law) or any right, title or interest therein (including, but not
limited to, any right or power to vote to which the holder thereof may be
entitled, whether such right or power is granted by proxy or otherwise), or the
record or beneficial ownership thereof, the offer to make such a sale, transfer,
Constructive Sale or other disposition, and each agreement, arrangement or
understanding, whether or not in writing, to effect any of the foregoing.

ARTICLE II
COVENANTS OF STOCKHOLDER

2.1.              Agreement to Vote. The Stockholder hereby irrevocably and
unconditionally agrees that during the term of this Agreement, at a special
meeting of the stockholders of Beneficial or at any other meeting of the
stockholders of Beneficial, however called, including any adjournment or
postponement thereof, and in connection with any written consent of the
stockholders of Beneficial (collectively, “Beneficial Stockholders’ Meeting”),
the Stockholder shall, in each case to the fullest extent that such matters are
submitted for the vote or written consent of the Stockholder and that the
Covered Shares are entitled to vote thereon or consent thereto:



  2 

 

(a)                 appear at each such meeting or otherwise cause the Covered
Shares as to which the Stockholder controls the right to vote to be counted as
present thereat for purposes of calculating a quorum; and

(b)                vote (or cause to be voted), in person or by proxy, or
deliver (or cause to be delivered) a written consent covering, all of the
Covered Shares as to which the Stockholder controls the right to vote:

(i)                  in favor of the adoption and approval of the Merger
Agreement and the consummation of the transactions contemplated thereby,
including the Mergers, and any actions required in furtherance thereof;

(ii)                against any action or agreement that could result in a
breach of any covenant, representation or warranty or any other obligation of
Beneficial under the Merger Agreement;

(iii)              against any Acquisition Proposal; and

(iv)               against any action, agreement, amendment to any agreement or
organizational document, transaction, matter or proposal submitted for the vote
or written consent of the stockholders of Beneficial that is intended or would
reasonably be expected to impede, interfere with, delay, postpone, discourage,
frustrate the purposes of or adversely affect the Mergers or the other
transactions contemplated by the Merger Agreement or this Agreement or the
performance by Beneficial of its obligations under the Merger Agreement.

2.2.              No Inconsistent Agreements. The Stockholder hereby covenants
and agrees that, except for this Agreement, the Stockholder (a) shall not enter
into at any time while this Agreement remains in effect, any voting agreement or
voting trust or any other Contract with respect to the Covered Shares, (b) shall
not grant at any time while this Agreement remains in effect, a proxy, Consent
or power of attorney in contravention of the obligations of the Stockholder
under this Agreement with respect to the Covered Shares, (c) will not commit any
act, except for Permitted Transfers, that could restrict or affect his or her
legal power, authority and right to vote any of the Covered Shares then held of
record or Beneficially Owned by the Stockholder or otherwise reasonably be
expected to prevent or disable the Stockholder from performing any of his or her
obligations under this Agreement, and (d) shall not take any action that would
reasonably be expected to make any representation or warranty of the Stockholder
contained herein untrue or incorrect or have the effect of impeding, preventing,
delaying, interfering with, disabling or adversely affect the performance by,
the Stockholder from performing any of his or her obligations under this
Agreement.

ARTICLE III
REPRESENTATIONS AND WARRANTIES

3.1.              Representations and Warranties of the Stockholder. The
Stockholder hereby represents and warrants to Beneficial, WSFS and WSFS Bank as
follows:

(a)                 Organization; Authorization; Validity of Agreement;
Necessary Action. The Stockholder has the requisite capacity and authority to
execute and deliver this Agreement, to perform his or her obligations hereunder
and to consummate the transactions contemplated hereby. This Agreement has been
duly executed and delivered by the Stockholder and, assuming this Agreement
constitutes a valid and binding obligation of the other parties hereto,
constitutes a legal, valid and binding obligation of the Stockholder,
enforceable against him or her in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, moratorium, reorganization or
similar laws affecting the rights of creditors generally and the availability of
equitable remedies (regardless of whether such enforceability is considered in a
proceeding in equity or at law).



  3 

 

(b)                Ownership. The Existing Shares are, and all of the Covered
Shares owned by the Stockholder from the date hereof through and on the Closing
Date will be, Beneficially Owned by the Stockholder except to the extent such
Covered Shares are Transferred after the date hereof pursuant to a Permitted
Transfer. The Stockholder has good and marketable title to the Existing Shares,
free and clear of any Encumbrances other than those imposed by applicable
Securities Laws. As of the date hereof, the Existing Shares constitute all of
the shares of Beneficial Common Stock Beneficially Owned by the Stockholder. The
Stockholder has and will have at all times through the Closing Date voting power
(including the right to control such vote as contemplated herein), power of
disposition (including the right to control any disposition), power to issue
instructions with respect to the matters set forth in ARTICLE II hereof
(including the right to control the making or issuing any such instructions),
and power to agree to all of the matters set forth in this Agreement (including
the right to cause such agreements), in each case with respect to all of the
Stockholder’s Existing Shares and with respect to all of the Covered Shares
owned by the Stockholder at all times through the Closing Date. The Stockholder
has possession of an outstanding certificate or outstanding certificates
representing all of the Covered Shares (other than Covered Shares held at the
Depository Trust Company and/or in book-entry form) and such certificate or
certificates does or do not contain any legend or restriction inconsistent with
the terms of this Agreement, the Merger Agreement or the transactions
contemplated hereby and thereby.

(c)                 No Violation. The execution and delivery of this Agreement
by the Stockholder does not, and the performance by the Stockholder of his or
her obligations under this Agreement will not, (i) conflict with or violate any
Law or Order applicable to the Stockholder or by which any of his or her Assets
is bound, or (ii) conflict with, result in any breach of or constitute a
Default, or result in the creation of any Encumbrance on the Assets of the
Stockholder pursuant to, any Contract to which the Stockholder is a party or by
which the Stockholder or any of his or her Assets is bound, except for any of
the foregoing as could not reasonably be expected, either individually or in the
aggregate, to materially impair the ability of the Stockholder to perform his or
her obligations under this Agreement. Except as contemplated by this Agreement,
neither the Stockholder nor any of his or her Affiliates (1) has entered into
any voting agreement or voting trust with respect to any Covered Shares or
entered into any other Contract relating to the voting of the Covered Shares or
(2) has appointed or granted a proxy or power of attorney with respect to any
Covered Shares.

(d)                Consents and Approvals. The execution and delivery of this
Agreement by the Stockholder does not, and the performance by the Stockholder of
its obligations under this Agreement and the consummation by it of the
transactions contemplated hereby will not, require the Stockholder to obtain any
Consent. No Consent of Stockholder’s spouse is necessary under any “community
property” or other laws in order for Stockholder to enter into and perform its
obligations under this Agreement.

(e)                 Legal Proceedings. There is no Litigation pending or, to the
knowledge of the Stockholder, threatened against or affecting the Stockholder or
any of his or her Affiliates that could reasonably be expected to impair the
ability of the Stockholder to perform his or her obligations hereunder or to
consummate the transactions contemplated hereby on a timely basis.

(f)                  Reliance by WSFS. The Stockholder understands and
acknowledges that WSFS is entering into the Merger Agreement in reliance upon
the Stockholder’s execution and delivery of this Agreement and the
representations and warranties of Stockholder contained herein.

ARTICLE IV
OTHER COVENANTS

4.1.              Prohibition on Transfers; Other Actions.

(a)                 Until the earlier of the receipt of the Beneficial
Stockholder Approval or the date on which the Merger Agreement is terminated in
accordance with its terms, the Stockholder hereby agrees not to (i) Transfer any
of the Covered Shares, Beneficial Ownership thereof or any other interest
specifically therein unless such Transfer is a Permitted Transfer; (ii) enter
into any Contract with any Person, or take any other action, that violates or
conflicts with or would reasonably be expected to violate or conflict with, or
result in or give rise to a violation of or conflict with, the Stockholder’s
representations, warranties, covenants and obligations under this Agreement;
(iii) except as otherwise permitted by this Agreement or by order of a court of
competent jurisdiction, take any action that could restrict or otherwise affect
the Stockholder’s legal power, authority and right to vote all of the Covered
Shares then Beneficially Owned by him or her, or otherwise comply with and
perform his or her covenants and obligations under this Agreement; or (iv)
publicly announce any intention to do any of the foregoing. Any Transfer in
violation of this provision shall be void. Following the date hereof, Beneficial
shall notify its transfer agent that there is a stop transfer order with respect
to all of the Covered Shares until the termination of this Agreement and that
this Agreement places limits on the voting of the Covered Shares subject to the
provisions of this Agreement.



  4 

 

(b)                The Stockholder understands and agrees that if the
Stockholder attempts to Transfer, vote or provide any other Person with the
authority to vote any of the Covered Shares other than in compliance with this
Agreement, Beneficial shall not, and the Stockholder hereby unconditionally and
irrevocably instructs Beneficial to not (i) permit such Transfer on its books
and records, (ii) issue a new certificate representing any of the Covered
Shares, or (iii) record such vote unless and until the Stockholder shall have
complied with the terms of this Agreement.

4.2.              Stock Dividends, etc. In the event of a stock split, stock
dividend or distribution, or any change in the Beneficial Common Stock by reason
of any split-up, reverse stock split, recapitalization, combination,
reclassification, exchange of shares or the like, the terms “Existing Shares”
and “Covered Shares” shall be deemed to refer to and include such shares as well
as all such stock dividends and distributions and any securities into which or
for which any or all of such shares may be changed or exchanged or which are
received in such transaction.

4.3.              Notice of Acquisitions, etc. The Stockholder hereby agrees to
notify Beneficial and WSFS as promptly as practicable (and in any event within
two Business Days after receipt) in writing of (i) the number of any additional
shares of Beneficial Common Stock or other securities of Beneficial of which the
Stockholder acquires Beneficial Ownership on or after the date hereof and (ii)
any proposed Permitted Transfers of the Covered Shares, Beneficial Ownership
thereof or other interest specifically therein.

4.4.              Non-Solicit. In his or her capacity as a stockholder of
Beneficial, and not in his or her capacity as a director or officer of
Beneficial, as applicable, the Stockholder shall not, and shall use his or her
reasonable best efforts to cause his or her Affiliates and each of their
respective Representatives not to, directly or indirectly, (a) solicit,
initiate, encourage (including by providing information or assistance),
facilitate or induce any Acquisition Proposal, (b) engage or participate in any
discussions or negotiations regarding, or furnish or cause to be furnished to
any Person any confidential or nonpublic information or data in connection with,
or take any other action to facilitate any inquiries or the making of any offer
or proposal that constitutes, or may reasonably be expected to lead to, an
Acquisition Proposal, (c) approve, agree to, accept, endorse or recommend any
Acquisition Proposal, (d) solicit proxies or become a “participant” in a
“solicitation” (as such terms are defined in the Exchange Act) with respect to
an Acquisition Proposal or otherwise encourage or assist any party in taking or
planning any action that would reasonably be expected to compete with, restrain
or otherwise serve to interfere with or inhibit the timely consummation of the
Merger in accordance with the terms of the Merger Agreement, (e) initiate a
stockholders’ vote or action by consent of Beneficial’s stockholders with
respect to an Acquisition Proposal, (f) except by reason of this Agreement,
become a member of a “group” (as such term is used in Section 13(d) of the
Exchange Act) with respect to any voting securities of Beneficial that takes any
action in support of an Acquisition Proposal, or (g) approve, endorse,
recommend, agree to or accept, or propose to approve, endorse, recommend, agree
to or accept, any Acquisition Agreement contemplating or otherwise relating to
any Acquisition Transaction.

4.5.              Stockholder Capacity. The Stockholder is signing this
Agreement solely in his or her capacity as a holder of Beneficial Common Stock,
and nothing herein shall prohibit, prevent or preclude the Stockholder from
taking or not taking any action in the Stockholder’s capacity as an officer or
director of Beneficial to the extent permitted by the Merger Agreement.

4.6.              Further Assurances. From time to time, at the request of WSFS
or Beneficial and without further consideration, the Stockholder shall execute
and deliver such additional documents and take all such further action as may be
reasonably necessary to effect the actions and consummate the transactions
contemplated by this Agreement.

4.7.              Disclosure. The Stockholder hereby authorizes WSFS and
Beneficial to publish and disclose in any announcement or disclosure required by
applicable Law and any proxy statement filed in connection with the transactions
contemplated by the Merger Agreement the Stockholder’s identity and ownership of
the Covered Shares and the nature of the Stockholder’s obligation under this
Agreement.



  5 

 

ARTICLE V
MISCELLANEOUS

5.1.              Termination. This Agreement shall remain in effect until the
earlier to occur of (a) the Closing and (b) the date of termination of the
Merger Agreement in accordance with its terms; provided, that the provisions of
ARTICLE V shall survive any termination of this Agreement. Nothing in this
Section 5.1 and no termination of this Agreement shall relieve or otherwise
limit any party of liability for fraud, or willful or intentional breach of this
Agreement.

5.2.              No Ownership Interest. Nothing contained in this Agreement
shall be deemed to vest in WSFS or Beneficial any direct or indirect ownership
or incidence of ownership of or with respect to any Covered Shares. All rights,
ownership and economic benefits of and relating to the Covered Shares shall
remain vested in and belong to the Stockholder, and WSFS or Beneficial shall not
have any authority to direct the Stockholder in the voting or disposition of any
of the Covered Shares, except as otherwise provided herein.

5.3.              Notices. All notices or other communications which are
required or permitted hereunder shall be in writing and sufficient if delivered
by hand, by facsimile transmission (followed by overnight courier), by
registered or certified mail, postage pre-paid, or by courier or overnight
carrier, or by email (with receipt confirmed) to the persons at the addresses
set forth below (or at such other address as may be provided hereunder), and
shall be deemed to have been delivered as of the date so delivered:



  WSFS: WSFS Financial Corporation     WSFS Bank Center     500 Delaware Avenue
    Wilmington, DE 19801     Facsimile Number: (302) 571-6842     Attention:
Rodger Levenson     Email: RLevenson@wsfsbank.com         Copy to Counsel:
Covington & Burling LLP     One CityCenter     850 Tenth Street NW    
Washington, DC 20001     Facsimile Number: (202) 778-5986     Attention: Frank
M. Conner III     Email: rconner@cov.com;     Attention: Michael P. Reed    
Email: mreed@cov.com;     Attention: Christopher J. DeCresce     Email:
cdecresce@cov.com         Beneficial: Beneficial Bancorp, Inc.     Beneficial
Bank     1818 Market Street     Philadelphia, PA 19103     Facsimile Number:
215-864-6002     Attention: Gerard P. Cuddy, President and Chief Executive
Officer     Email: gcuddy@thebeneficial.com

 

  6 

 

 



  Copy to Counsel: Kilpatrick Townsend & Stockton LLP     607 14th Street NW,
Suite 900     Washington, DC 20005     Facsimile Number: (202) 508-5800    
Attention: Gary R. Bronstein     Email: gbronstein@kilpatricktownsend.com    
Attention: Aaron M. Kaslow     Email: akaslow@kilpatricktownsend.com    
Attention: Stephen F. Donahoe     Email: sdonahoe@kilpatricktownsend.com        
Stockholder: To those persons indicated on Schedule 1.

 

5.4.              Interpretation. Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed or resolved against any party, whether under
any rule of construction or otherwise. No party to this Agreement shall be
considered the draftsman. The parties acknowledge and agree that this Agreement
has been reviewed, negotiated, and accepted by all parties and their attorneys
and, unless otherwise defined herein, the words used shall be construed and
interpreted according to their ordinary meaning so as fairly to accomplish the
purposes and intentions of all parties hereto. Section headings of this
Agreement are for reference purposes only and are to be given no effect in the
construction or interpretation of this Agreement. Whenever the context may
require, any pronoun used herein shall include the corresponding masculine,
feminine or neuter forms. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.”

 

5.5.              Counterparts; Delivery by Facsimile or Electronic
Transmission. This Agreement may be executed in two or more counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument. This Agreement and any signed agreement
or instrument entered into in connection with this Agreement, and any amendments
or waivers hereto or thereto, to the extent signed and delivered by means of a
facsimile machine or by e-mail delivery of a “.pdf” format data file, shall be
treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. No party hereto or to any
such agreement or instrument shall raise the use of a facsimile machine or
e-mail delivery of a “.pdf” format data file to deliver a signature to this
Agreement or any amendment hereto or the fact that any signature or agreement or
instrument was transmitted or communicated through the use of a facsimile
machine or e-mail delivery of a “.pdf” format data file as a defense to the
formation of a contract and each party hereto forever waives any such defense.

5.6.              Entire Agreement. This Agreement and, to the extent referenced
herein, the Merger Agreement, together with the several agreements and other
documents and instruments referred to herein or therein or annexed hereto or
thereto, constitute the entire agreement among the parties hereto with respect
to the transactions contemplated hereunder and thereunder and supersedes all
prior arrangements or understandings, with respect thereto, written and oral.

5.7.              Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.

(a)                 The parties agree that this Agreement shall be governed by
and construed in all respects in accordance with the Laws of the State of
Delaware without regard to any conflict of Laws or choice of Law principles that
might otherwise refer construction or interpretation of this Agreement to the
substantive Law of another jurisdiction.

(b)                Each party agrees that it will bring any action or proceeding
in respect of any claim arising out of or related to this Agreement or the
transactions contemplated hereby exclusively in any federal or state court of
competent jurisdiction located in the State of Delaware (the “Chosen Courts”),
and, solely in connection with claims arising under this Agreement or the
transactions that are the subject of this Agreement, (i) irrevocably submits to
the exclusive jurisdiction of the Chosen Courts, (ii) waives any objection to
laying venue in any such action or proceeding in the Chosen Courts, (iii) waives
any objection that the Chosen Courts are an inconvenient forum or do not have
jurisdiction over any party and (iv) agrees that service of process upon such
party in any such action or proceeding will be effective if notice is given in
accordance with Section 5.3.



  7 

 

(c)                 EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT, ACTION OR
OTHER PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT: (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF ANY ACTION, SUIT OR PROCEEDING, SEEK TO ENFORCE THE
FOREGOING WAIVER, (II) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER, (III) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND
(IV) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.7.

5.8.              Amendments; Waivers. To the extent permitted by Law, this
Agreement may be amended or waived by a subsequent writing signed by each of the
parties upon the approval of each of the parties.

5.9.              Enforcement of Agreement. The parties hereto agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement was not performed in accordance with its specific terms or was
otherwise breached. It is accordingly agreed that the parties shall be entitled,
without the requirement of posting bond, to an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions hereof in any court of the United States or any state having
jurisdiction, this being in addition to any other remedy to which they are
entitled at law or in equity. Each of the parties waives any defense in any
action for specific performance that a remedy at law would be adequate.

5.10.           Severability. Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so broad as to be unenforceable, the provision shall be interpreted
to be only so broad as is enforceable.

5.11.           Assignment. Except as expressly contemplated hereby, neither
this Agreement nor any of the rights, interests or obligations hereunder shall
be assigned by any party hereto (whether by operation of Law or otherwise)
without the prior written consent of the other parties. Any purported assignment
in contravention hereof shall be null and void. Subject to the preceding
sentences, this Agreement will be binding upon, inure to the benefit of and be
enforceable by the parties and their respective successors and assigns.

5.12.           Third Party Beneficiaries. Nothing in this Agreement expressed
or implied, is intended to confer upon any Person, other than the parties or
their respective successors, any rights, remedies, obligations, or liabilities
under or by reason of this Agreement. The representations and warranties in this
Agreement are the product of negotiations among the parties hereto and are for
the sole benefit of the parties. Any inaccuracies in such representations and
warranties are subject to waiver by the parties hereto in accordance herewith
without notice or liability to any other Person. In some instances, the
representations and warranties in this Agreement may represent an allocation
among the parties hereto of risks associated with particular matters regardless
of the knowledge of any of the parties hereto. Consequently, Persons other than
the parties may not rely upon the representations and warranties in this
Agreement as characterizations of actual facts or circumstances as of the date
of this Agreement or as of any other date. Notwithstanding any other provision
hereof to the contrary, no Consent, approval or agreement of any third party
beneficiary will be required to amend, modify to waive any provision of this
Agreement.

[Remainder of this page intentionally left blank]

 



  8 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
(where applicable, by their respective officers or other authorized Person
thereunto duly authorized) as of the date first written above.

wsfs financial corporation

 

 

By: __________________________

Name:

Title:

 

 

 

 

 

beneficial bancorp, inc.

 

 

By: __________________________

Name:

Title:

 

 

Stockholder

 

 

______________________________

Name:

 

 

 

[Signature Page to Voting Agreement]

 

 

Schedule 1

INFORMATION

 

Name   Existing Shares       ______________________________  

_______________________________

 

 

 



Address for notice:

 



Name:           Street:                 City, State:           ZIP Code:        
  Telephone:             Fax:           Email:    

 

 



 

